IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CLARA HEARD, ET AL.,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4745

CITIMORTGAGE, INC.,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Bay County.
Thomas R. Ellinor, Judge.

Clara Heard, pro se, Appellant.

Nancy M. Wallace and Thomas A. Range of Akerman LLP, Tallahassee, and
William P. Heller of Akerman LLP, Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.